— Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about June 2, 1989, which denied plaintiffs motion for partial summary judgment on causes of action 1 to 8 and 11 to 15, or alternatively to strike defendants’ answer pursuant to CPLR 3126, unanimously affirmed, with costs.
In this action to, inter alla, enforce restrictive covenants barring employees’ use of trade secrets and their solicitation of plaintiffs clients, defendants raised material issues of fact as to, inter alla, whether such restrictions were necessary to protect plaintiffs legitimate business interests (Reed, Roberts Assocs. v Strauman, 40 NY2d 303). In this posture, and where discovery of plaintiff had not yet been completed, the court properly refused to grant the drastic remedy of summary judgment (Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395; Greenwich Mills Co. v Barrie House Coffee Co., 91 AD2d 398 [2d Dept]). We have examined plaintiffs other contentions and find them to be without merit. Concur — Murphy, P. J., Milonas, Ellerin, Wallach and Rubin, JJ.